TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00687-CV


                                 R. C. C. and N. T., Appellants

                                                 v.

               Texas Department of Family and Protective Services, Appellee



                 FROM THE 274TH DISTRICT COURT OF HAYS COUNTY
        NO. 19,1739, THE HONORABLE DWIGHT E. PESCHEL, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               The Department of Family and Protective Services has filed a motion for

extension to file its appellee brief in response to N.T.’s brief, which was filed on May 10, 2022.

We grant the Department’s motion in part and extend its deadline until June 2, 2022. Further, we

order that the deadline for N.T. to file any reply brief is June 9, 2022. No further extensions will

be granted.

               It is ordered on May 25, 2022.



Before Justices Goodwin, Baker and Triana